Citation Nr: 1225132	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-35 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for conversion disorder, currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from December 1985 to February 1988.

Regarding the issue of entitlement to service connection for low back disability, this matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2008 for further development

The issue of entitlement to an increased rating for conversion disorder was most recently before the Board in August 2011.  The Veteran appealed the Board's August 2011 denial of entitlement to an increased rating for conversion disorder to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 27, 2012, the Court vacated part of the Board's August 2011 decision to the extent that it denied entitlement to an increased rating for conversion disorder, and remanded this matter to the Board for compliance with the instructions included in the January 2012 Joint Motion for Partial Remand.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Here, entitlement to a TDIU had been granted by a Decision Review Officer (DRO) in May 2012.

The Veteran was originally represented by The American Legion.  However, in a statement received by the Board in March 2012, the Veteran revoked representation.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for low back disability, the Veteran submitted an authorization and consent to release information to the VA that was received at the Board in May 2012.  It appears that the Veteran was treated for a degenerative disc symptomatic tarlov cyst by Princewell Ehrim, a neurosurgeon.  Records reflecting such treatment are not of record.  Additionally, an April 2012 VA treatment record shows that the Veteran had received a referral to the VA Orthopedic Spine Clinic and was scheduled for a future appointment in September 2012.  Although the Board regrets further delay, the case must be returned to the RO for additional development. 
   
As noted by the January 2012 Joint Motion for Partial Remand, an October 2006 VA treatment record reveals the Veteran's assertion that her conversion disorder has worsened since her last VA examination in October 2004.  The Board notes that the Veteran had been afforded a VA examination in December 2011.  However, since it will have been a number of months since the most recent examination, there is a need to schedule the Veteran for another examination in case there has been an additional increase in severity.

In light of the remand reason above, outstanding VA treatment records from the Atlanta VA Medical Center located in Decatur, Georgia should be associated with the Veteran's claims file.  Of record are VA treatment records dated from February 2004 to October 3, 2008, and from June 21, 2010 to April 10, 2012.
                                                                                                                                                                                                              
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain treatment records reflecting treatment for low back disability by Princewell Ehrim, and records from the VA Orthopedic Spine Clinic after her appointment in September 2012.
   
2.  The RO should take appropriate action to request all medical records from the Atlanta VA Medical Center dated from October 3, 2008 to June 21, 2010, and from April 10, 2012 to the present. 

3.  The RO should then schedule the Veteran for a VA examination to ascertain the current severity of her conversion disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for conversion disorder.  A Global Assessment of Functioning (GAF) score should also be reported. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


